DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USPG Pub No. 2013/0258475) in view of Wu et al. (USPG Pub No. 2013/0215511), hereinafter “Wu”. 
Regarding claim 1, Lee discloses an optical element driving mechanism (1) (see Fig. 7), comprising: an immovable part (13a) (Paragraph 42, 43); a movable part (12) movable relative to the immovable part (13a) and accommodating an optical element (125) (Paragraphs 31, 42, 43); a driving assembly (123 with 124) driving the movable part to move relative to the immovable part (Paragraphs 34, 35); an elastic assembly (2a) elastically connected to the immovable part and the movable part (see Figs. 6, 11, Paragraph 42), comprising: a base (223a) comprising a first portion (2233a) extending along a first direction (X or Z axis) (see Fig. 11); and a plurality of wires (224a), wherein each of the wires comprises a second portions (224a) extending along the first direction (X or Z axis) (see Fig. 11, Paragraph 44 – the extending direction is contingent upon the shape of the wires 224a), the second portions (224a) are at least partially disposed (at 2242a) on the first portion (2233a) (see Fig. 11, Paragraph 44 – contingent upon the shape of the wires 224a), the second portions (224a) at least partially overlap with each other as observed from a second direction (Y axis) that is not parallel with the first direction (X or Z axis) (see Fig. 11), the second portions (224a) are arranged along the second direction (Y axis) (see Fig. 11, Paragraph 44 – contingent upon the shape of the wires 224a). Lee discloses the claimed invention, but does not specify each of the wires comprises a plurality of second portions and a third portion between the second portions, and a width of each of the second portions is different from a width of the third portion in a top view. In the same field of endeavor, Wu teaches each of the wires (108) comprises a plurality of second portions (1087) and a third portion (1086) between the second portions, and a width of each of the second portions is different from a width of the third portion in a top view (see Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the driving mechanism of Lee with each of the wires comprises a plurality of second portions and a third portion between the second portions, and a width of each of the second portions is different from a width of the third portion in a top view of Wu for the purpose of providing optical image stabilization (Paragraph 9).
Regarding claim 11, Lee and Wu disclose the claimed invention except for wherein the thickness of the base is 0.02mm-0.35mm. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). In addition, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Lee teaches that the electronic device is of a miniaturized structure (Paragraph 4). The dimensions of the elements have to be of scale to fit within the miniaturized structure of Lee. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the driving mechanism of Lee and Wu with wherein the thickness of the base is 0.02mm-0.35mm for the purpose of providing a miniaturized lens module (Paragraph 4 of Lee).
Regarding claim 12, Lee further discloses wherein the base (223a) and the wires (224a) have the same coefficient of thermal expansion (Paragraph 43 - the base and the wires are produced from a single piece of a thin metal plate; it is inherent that they would have the same coefficient of thermal expansion).
Regarding claim 13, Lee further discloses wherein each of the wires (224a) does not exceed an outline of the base (223a) as observed from a direction that is perpendicular to both the first direction and the second direction (see Fig. 11, Paragraph 44 – contingent upon the shape of the wires 224a).
Regarding claim 14, Lee discloses an optical module (1) (see Fig. 7), comprising: an immovable part (13a) comprising an immovable part opening (see Fig. 7, Paragraph 42, 43); a movable part (12) comprising a movable part opening corresponding to the immovable part opening (see Fig. 7), wherein the movable part (12) is movable relative to the immovable part (13a) and accommodates an optical element (125) (Paragraphs 31, 42, 43); a driving assembly (123 with 124) driving the movable part to move relative to the immovable part (Paragraphs 34, 35); an elastic assembly (2a) elastically connected to the immovable part and the movable part (see Figs. 6, 11, Paragraph 42), comprising: a base (223a) comprising a first portion (2233a) extending along a first direction (X or Z axis) (see Fig. 11); and a plurality of wires (224a) disposed on the base (223a), wherein each of the wires comprises a second portions (224a) extending along the first direction (X or Z axis) (see Fig. 11, Paragraph 44 – the extending direction is contingent upon the shape of the wires 224a), the second portions (224a) are arranged along a second direction (Y axis) that is different from the first direction (X or Z axis) (see Fig. 11, Paragraph 44 – contingent upon the shape of the wires 224a); and an image sensor corresponding to the immovable part opening and the movable part opening (the axis of the lens element is a photo axis for image capturing, it is inherent for an image sensor to be placed on axis with the lens element – Paragraphs 4, 7, 34, Fig. 1). Lee discloses the claimed invention, but does not specify each of the wires comprises a plurality of second portions and a third portion between the second portions, and a width of each of the second portions is different from a width of the third portion in a top view. In the same field of endeavor, Wu teaches each of the wires (108) comprises a plurality of second portions (1087) and a third portion (1086) between the second portions, and a width of each of the second portions is different from a width of the third portion in a top view (see Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the optical module of Lee with each of the wires comprises a plurality of second portions and a third portion between the second portions, and a width of each of the second portions is different from a width of the third portion in a top view of Wu for the purpose of providing optical image stabilization (Paragraph 9).
Regarding claim 15, Lee further discloses wherein the second portions (224a) at least partially overlap with each other as observed from the second direction (Y axis) (see Fig. 11)
Regarding claims 2 and 16, Lee further discloses wherein the first direction (X or Z axis) is perpendicular to the second direction (Y axis) (see Fig. 11).
Regarding claims 3 and 17, Lee further discloses wherein the optical element (125) comprises an optical axis (Z axis) that is not parallel with the first direction (X axis) (see Figs. 7, 11).
Regarding claims 4 and 18, Lee further discloses wherein the optical axis (Z axis) is perpendicular to the first direction (X axis) (see Figs. 7, 11). 
Regarding claims 5 and 19, Lee further discloses wherein the optical axis (Z axis) is parallel with the second direction (see Figs. 6, 11, 16, Paragraph 44 – contingent upon the shape of the wires 224a).
Claims 6, 8-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USPG Pub No. 2013/0258475) in view of Wu (USPG Pub No. 2013/0215511) as applied to claims 1 and 14 above, and further in view of Kuo et al. (USPG Pub No. 2010/0172040), hereinafter “Kuo”.
Regarding claims 6 and 20, Lee discloses wherein the elastic assembly (see Figs. 6, 11, 16). Lee and Wu disclose the claimed invention except for further comprises an insulation layer disposed between the base and the wires, wherein the thickness of the base exceeds the total thickness of the insulation layer and the wires as observed from the second direction. In the same field of endeavor, Kuo discloses further comprises an insulation layer (206) disposed between the base (200) and the wires (208a), wherein the thickness of the base exceeds the total thickness of the insulation layer and the wires as observed from the second direction (see Fig. 10, Paragraph 30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the driving mechanism and optical module of Lee and Wu with further comprises an insulation layer disposed between the base and the wires, wherein the thickness of the base exceeds the total thickness of the insulation layer and the wires as observed from the second direction of Kuo for the purpose of providing a miniaturized driving module (Paragraph 6). Furthermore, such a modification would have involved a mere change in the size and/or shape of a component. A change in size and/or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) In re Dailey, 149 USPQ 47 (CCPA 1966). Lastly, it is within the level of ordinary skill in the art to provide a flexible printed circuit board. 
Regarding claim 8, Lee, Wu and Kuo teach the driving mechanism as is set forth above, Kuo further discloses wherein the wires are formed on the insulation layer by coating (Paragraphs 27, 28, 32). It would have been obvious to one of ordinary skill in the art to provide the driving mechanism of Lee and Wu with the teachings of Kuo for at least the same reasons set forth above with respect to claim 6. Furthermore, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Regarding claim 9, Lee, Wu and Kuo teach the driving mechanism as is set forth above for claim 6, Kuo further discloses wherein the wires are formed on the insulation layer, and the wires (208a) are electrically independent (see Fig. 11). It would have been obvious to one of ordinary skill in the art to provide the driving mechanism of Lee and Wu with the teachings of Kuo for at least the same reasons set forth above with respect to claim 6.
Regarding claim 10, Lee, Wu and Kuo teach the driving mechanism as is set forth above for claim 6, Kuo further discloses wherein each of the wires does not exceed an outline of the insulation layer as observed from a direction that is perpendicular to both the first direction and the second direction (see Fig. 10). It would have been obvious to one of ordinary skill in the art to provide the driving mechanism of Lee and Wu with the teachings of Kuo for at least the same reasons set forth above with respect to claim 6. Furthermore, such a modification would have involved a mere change in the size and/or shape of a component. A change in size and/or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) In re Dailey, 149 USPQ 47 (CCPA 1966).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (USPG Pub No. 2013/0258475) in view of Wu (USPG Pub No. 2013/0215511) and Kuo (USPG Pub No. 2010/0172040) as applied to claim 6 above, and further in view of Yoshida et al. (USPG Pub No. 2011/0044679), hereinafter “Yoshida”.
Regarding claim 7, Lee, Wu and Kuo teach the driving mechanism as is set forth above, Kuo further discloses wherein the wires are formed on the insulation layer (see Fig. 10, Paragraph 30). It would have been obvious to one of ordinary skill in the art to provide the driving mechanism of Lee and Wu with the teachings of Kuo for at least the same reasons set forth above with respect to claim 6. Lee, Wu and Kuo disclose the claimed invention, but do not specify by using a molded interconnect device. Although it is widely known in the art, Yoshida provides further evidence of this method. In the same field of endeavor, Yoshida discloses by using a molded interconnect device (Paragraph 72). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the driving mechanism of Lee, Wu and Kuo with by using a molded interconnect device for the purpose of attaching the desired elements (Paragraph 72). Furthermore, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Wu cures the deficiencies of Lee.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            8/23/2022